ON SECOND MOTION FOR REHEARING.
LATTIMORE, Judge.
— Appellant so urgently insists in his application for leave to file second motion for rehearing that we erred in holding the evidence sufficient to corroborate prosecutrix on the point that appellant obtained carnal knowledge of her upon her reliance on his promise to marry her> — that we have again gone over the record with this in mind, and have withdrawn our opinion on rehearing, and substitute the following.
Prosecutrix swore that about March 1, 1934, he told her that he loved her, and asked her to marry him, and she promised she would do so; that from this time they were engaged *140to be married, and about May 1st following he begged and insisted until she allowed him to have intercourse with her, relying upon said promise of March 1st. We quote from her cross-examination.
“I said I became engaged to him about the first of March. We were coming from Progress. He had tried to tell me he loved me before then. I didn’t even tell him in response to his trials that I loved him until about the first of March, somewhere along there. When he asked me to marry him I don’t remember the language he used when he said it; just asked me to marry him.”
Her testimony shows that the first act of intercourse was about May 1st of the same year. We again quote her testimony:
“He was begging and pleading with me to have intercourse with him. I understand what intercourse is. He and I certainly was engaged to be married at that time. I let him have that intercourse with me just because we were engaged to be married. I would not have done it had it not been for his promise to marry me.”
The girl thus clearly made out the case, — of love on her part, profession of love on the part of appellant; his proposal of marriage and her acceptance, and her subsequent yielding to his urgence for intercourse, wholly on his promise of marriage and their engagement as of March 1st.
This court has uniformly adhered to the proposition that a renewal of such promise to marry, before an act of intercourse, —was not necessary as was first held in Bailey v. State, 36 Texas Crim. Rep., 540.
The mother of prosecutrix swore that when appellant came to see her, after the pregnancy of prosecutrix was discovered, and after he had a talk with her husband, — appellant then said he owed her and her husband an apology, to which she replied “Apology nothing; you won the affection of the girl you promised to marry.” Appellant’s reply was “I know it. I would give anything in the world to undo it.” He then asked her what she was going to do about it, and she told him it was for him to say, and she further said: “He agreed to come back that evening. They were to go to New Mexico and get married.”
That Mrs. Willard, mother of prosecutrix, spoke of the latter when she accused appellant of having won the affection of the girl he promised to marry, is clear.. That appellant fully understood that she was charging him with having promised *141to marry her daughter as well as having won the daughter’s affections, is also plain. Any claim that said conversation related or could relate to any other promise to marry than the one of March 1st, above referred to, — falls flat. The girl relied on that promise. She claimed no other. No other appears mentioned in this record. There can be no confusion on this point. Appellant nowhere asserted any other conversation between him and prosecutrix regarding a promise of marriage.
The jury had a perfect right to put the two testimonies together and conclude them to relate to the same promise to marry. There could be no other conclusion. In Howe v. State, 51 Texas Crim. Rep., 174, this court said:
“While some of the corroborative facts may have been after the promise of marriage, still they could as readily relate back and corroborate the fact of promise to marriage and seduction, as if said corroboration occurred at the time of the promise to marry.”
Mrs. Willard referred, in her statement to appellant, to the one promise to marry of which she knew or had heard, according to. this record. To attempt to argue that apellant’s admission might have had reference to some other or subsequent promise to marry, is wholly futile in the face of the record. Appellant admitted, in substance, that he did promise to marry the girl whose affections he had won. He attempted no denial of this conversation, and no denial of his intercourse with prosecutrix. Several witnesses testified that he had said to them that he got the girl in the fix she was in, and we deem it not necessary to discuss the sufficience of the testimony to corroborate prosecutrix as to the fact of intercourse, which to us seems ample.
We might also have referred to the fact that the girl’s mother testified, as did the girl herself, that in March, 1934, the girl began work upon the various articles mentioned in the original opinion, which she said she was preparing anticipatory to her marriage to appellant. However, we think the statement of appellant, above discussed, so plainly corroborated the claim of the State that appellant obtained carnal knowledge of the girl by reason of his promise to marry, that we deem it unnecessary to look further.
The case of Barron v. State, 46 S. W. (2d) 317, has been again reviewed, and we find nothing in it supporting appellant’s contention. The corroborative proof relied upon in that case was conversations and statements made by the prosecutrix herself subsequent to the alleged intercourse. Also clearly the *142alleged promise to marry detailed by the mother’s testimony in that case did not relate to a promise made previous to the sexual act, but to a subsequent promise, as we said “induced by the result of the intercourse.” No such facts appear in this case.
The request of the appellant for leave to file second motion for rehearing is denied.

Denied.